DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20, 34, and 40-41 have been cancelled and Claims 42-43 have been added; therefore, Claims 21-33, 35-39 and 42-43 are currently pending in application 16/821,487.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 21-33, 35-39 and 42-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,600,105. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions disclose equivalent elements for generating and presenting interactive search results based on recommended service providers.
16/821,487
US 10,600,105
Independent Claims 21 and 33,
receiving electronic search data associated with a customer, wherein the electronic search data includes a plurality of search data fields, and wherein the electronic search data indicates search criteria for searching at least a subset of a plurality of service providers that offer a desired service, and wherein the electronic search data includes an indication of a relative importance of each of the plurality of search data fields or the search criteria; 
identifying a set of service providers from the plurality of service providers, wherein each of the plurality of service providers is associated with service provider information comprising a plurality of service provider data fields, wherein one or more of the plurality of service provider data fields identify criteria set by the individual service provider for accepting work requests from customers, and wherein at least one of the service provider data fields for each service provider in the set of service providers matches a corresponding one of the search data fields; 
determining a set of recommended service providers based at least in part on matching scores that are calculated for each service provider in the set of service providers, wherein the matching scores are based at least in part on a similarity between the plurality of search data fields and corresponding service provider data fields associated with individual service providers in the set of recommended service providers, and wherein the set of recommended service providers is a subset of the set of service providers;
in response to the receiving of electronic search data, generating instructions for display of a user interface comprising an interactive result set based at least in part on the set of recommended service providers, wherein: the interactive result set is configured to be displayed in the user interface within a graphical map view and displayed based at least in part on the matching scores and the indication of the relative importance of each of the plurality of search data fields or the search criteria, the graphical map view depicts a geographic area and includes display of a plurality of graphical indicators that each represent a different recommended service provider from the set of recommended service providers, and  -2-Application No.: 16/821487Filing Date:March 17, 2020
a displayed location within the graphical map view of a first recommended service provider represents a current physical location of the first recommended service provider within the geographic area as determined from location data received from at least one of a mobile device or GPS unit associated with the first recommended service provider; 
receiving a work request for work to be performed by a selected service provider from the recommended service providers as displayed in the interactive result set; and 
transmitting service request information to a first service provider system associated with the selected service provider, wherein the service request information includes at least a portion of customer information relating to the customer 
Independent Claims 1 and 13,
providing, by a computer system to a customer system associated with a customer, a user interface that comprises functionality that enables the customer to search for and interact with service providers available for a particular service, and wherein the computer system comprises a computer processor and electronic memory; 
maintaining, by the computer system, one or more electronic data stores that store customer information relating to the customer; 
maintaining, by the computer system, one or more electronic data stores that store service provider information relating to a plurality of service providers, wherein service provider information for an individual service provider comprises a plurality of service provider data fields, wherein one or more of the plurality of service provider data fields identify criteria set by the individual service provider for accepting work requests from customers via the computer system; 
receiving, by the computer system based on user interaction with the user interface, electronic search data indicating search criteria for searching at least a subset of the plurality of service providers to perform a desired service, wherein the search criteria includes a plurality of search data fields, wherein the plurality of search data fields includes a project location indicating where the desired service is to be performed; 
selecting, using the computer system, a set of service providers from the plurality of service providers, wherein at least one of the service provider data fields stored in the one or more electronic data stores for each service provider in the set of service providers matches one of the search data fields received by the computer system based on user interactions with the user interface; 
receiving, by the computer system, service provider location data for each of the set of service providers, wherein the service provider location data comprises a current location for each service provider of the set of service providers; 
calculating, using the computer system, a base score for each of a plurality of search data fields received by the computer system based on user interactions with the user interface for each service provider in the set of service providers, wherein the base score for an individual search data field received by the computer system based on user interactions with the user interface represents a similarity between values associated with the individual search data field received by the computer system based on user interactions with the user interface and a corresponding service provider data field stored in the one or more electronic data stores, wherein at least one base score for each individual service provider is based at least in part on a calculated distance from the project location to the current location of the individual service provider; adjusting, using the computer system, the calculated base scores for each service provider in the set of service providers to generate adjusted base scores, wherein adjusting the base scores comprises at least one of (a) normalizing base scores or (b) applying one or more weights to the base scores based on relative importance of respective search data fields received by the computer system based on user interactions with the user interface; calculating, using the computer system, a matching score for each service provider in the set of service providers, wherein calculating a first matching score for a first service provider is based at least in part on one or more adjusted base scores for the first service provider; determining, using the computer system, a set of recommended service providers wherein the set of recommended service providers is a subset of the set of service providers, the set of recommended service providers determined based at least in part on the calculated matching scores for each service provider in the set of service providers; 
in response to the receiving of electronic search data, and prior to any further user interaction with the user interface, causing display, via the user interface, of an interactive result set based at least in part on the set of recommended service providers, wherein: the interactive result set is determined and sorted based at least in part on the calculated matching scores, the interactive result set is displayed in the user interface within a graphical map view, the graphical map view depicts a real world geographic area and includes display of a plurality of graphical indicators that each represent a different recommended service provider from the set of recommended service providers, and a displayed location within the graphical map view of a first recommended service provider represents a real time physical location of the first recommended service provider within the real world geographic area as determined from real time location data received from at least one of a mobile device or GPS unit associated with the first recommended service provider; receiving, by the computer system via the user interface, a work request for work to be performed by a selected service provider from the recommended service providers as displayed in the interactive result set; and 
sending, by the computer system in real time with respect to receipt of the work request, service request information to a first service provider system associated with the selected service provider, wherein the service request information includes at least a portion of the customer information relating to the customer.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 43 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claims 43 has been newly added and includes the following element:
“wherein the interactive result set is further configured to be displayed based at least in part on an estimated time of arrival corresponding to each service provider based at least in part on a predicted driving route each service provider would likely take to arrive at a project location and each service provider's schedule.”
However, Applicant’s specification (to include Para 0145 and Para 0151 – See below), drawings, and original claims all fail to describe predicting a driving route each service provider would likely take to arrive at a project location and using the predicted driving route for calculating and displaying the interactive result set, in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Applicant provides Specification Paragraphs [0145] and [0151] to support for new claim 43.
“[0145] While the disclosure herein has been described with respect to specific embodiments and applications thereof, numerous modifications and variations could be made thereto by those skilled in the art without departing from the scope of the disclosure set forth in the claims.”
“[0151] Various embodiments of the present disclosure may be a system, a method, and/or a computer program product at any possible technical detail level of integration. The computer program product may include a computer readable storage medium (or mediums) having computer readable program instructions thereon for causing a processor to carry out aspects of the present disclosure.”

Applicant’s Specification also discloses in Para 0131: “[0131] In some embodiments, distance 452 to the location the service or work is to be performed can be included in the listing 440. For example, a value of the calculated travel distance (for example, by driving on roads or taking a direct path between two points) can be determined based on the service provider place of business address and the location the service is to be performed, as entered in FIG. 4A.”

Claim Rejections - 35 USC § 102




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-33, 35-39 and 42-43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Taylor et al. (US 2014/0164167 A1).
As per independent Claims 21 and 33, Taylor discloses a computer-implemented method (Para 0046-0049, Computer Systemization; Para 0059-0064) comprising: 
receiving electronic search data associated with a customer, wherein the electronic search data includes a plurality of search data fields, and wherein the electronic search data indicates search criteria for searching at least a subset of a plurality of service providers that offer a desired service (Figs.1-2I and 4a-6; Para 0024, on-call trades, such as plumbers, electricians, etc.; Para 0041-0044, CF Controller; Para 0051-0058, Interface Adapters; Para 0065-0067, User Interface; Para 0079-0080, the CF Component) (See also, Figs.1-2I and 4a-6, Manufacturer Location; Para 0024; Para 0073-0075), and wherein the electronic search data includes an indication of a relative importance of each of the plurality of search data fields or the search criteria (See at least Para 0013, “In some embodiments, the CF may provide a requirements matching system 103 (e.g., an ad hoc matching system, a peer-to-peer matching system, a centralized matching system) that compares the profile characteristics 105 of the consumer 101 (e.g., consumer location, type of service requested, pricing criteria, special requirements, etc.) with those of the competing service providers 106 to identify a subset of the service providers who may be well suited to provide the product or service.”; and Para 0026, “The user may provide additional cargo information 217b, including, without limitation, a flag indicating whether armor is required (e.g., for carrying sensitive documents, monetary notes, etc.), a flag indicating whether refrigeration is required, a proximity of the trucker to the manufacturer's current location, a trucker minimum rating, etc.” – a flagged requirement (search criteria) is equivalent to an indication of 100% relative importance – where a non-flagged requirement would be an indication of 0% relative importance; See also Para 0015, “Various criteria  can be specified, such as (i) deadline for delivering the load, (ii) whether load includes perishable goods, (iii) identification of manufacturer, (iv) amount that the mfr is offering for the job, (v) whether refrigeration is needed, (vi) destination for the load, (vii) quality ratings (objective or subjective) of the manufacturer (e.g., 4/5 stars), (viii) amount of insurance required to take the load, and any other pertinent criteria.”; Para 0023, “The size of the fare or other criteria  can affect the size/color of the icon in the GUI.”; Para 0024, The CF may facilitate transaction concerning any type of commodity or service, and users may apply filters depending on the vertical (or industry segment) that they are interested in.”; Para 0027, “In some embodiments, the user may apply filters (see 227) to obtain a view of only desirable elements within the map view. For example, the user may utilize a menu 226 to select a type of filter, and apply a value to the type of filter selected. The app may then provide a map visualization in accordance with the applied filter value.”); 
identifying a set of service providers from the plurality of service providers, wherein each of the plurality of service providers is associated with service provider information comprising a plurality of service provider data fields, wherein one or more of the plurality of service provider data fields identify criteria set by the individual service provider for accepting work requests from customers, and wherein at least one of the service provider data fields for each service provider in the set of service providers matches a corresponding one of the search data fields (Figs.4a-6; Para 0024; Para 0073-0078); 
determining a set of recommended service providers based at least in part on matching scores that are calculated for each service provider in the set of service providers (See at least Fig.5, Commerce Offer Match Rating/ Offer Scores; Para 0013, “In some embodiments, the CF may provide a requirements matching system 103 (e.g., an ad hoc matching system, a peer-to-peer matching system, a centralized matching system) that compares the profile characteristics 105 of the consumer 101 (e.g., consumer location, type of service requested, pricing criteria, special requirements, etc.) with those of the competing service providers 106 to identify a subset of the service providers who may be well suited to provide the product or service.”; Para 0014-0015, and Para 0039-0040), and wherein the matching scores are based at least in part on a similarity between the plurality of search data fields and corresponding service provider data fields associated with individual service providers in the set of recommended service providers, wherein the set of recommended service providers is a subset of the set of service providers (Figs.1-2I and 4a-6, Para 0013, “In some embodiments, the CF may provide a requirements matching system 103 (e.g., an ad hoc matching system, a peer-to-peer matching system, a centralized matching system) that compares the profile characteristics 105 of the consumer 101 (e.g., consumer location, type of service requested, pricing criteria, special requirements, etc.) with those of the competing service provider 106 to identify a subset of the service provider who may be well suited to provide the product or service.”; Para 0014-0015, Para 0039-0040; Para 0023-0027; Para 0073-0075; See also Para 0024 and Para 0041);
in response to the receiving of electronic search data, generating instructions for display of a user interface comprising an interactive result set based at least in part on the set of recommended service providers, wherein: the interactive result set is configured to be displayed in the user interface within a graphical map view and displayed based at least in part on the matching scores and the indication of the relative importance of each of the plurality of search data fields or the search criteria (See at least See at least Fig.3C and Para 0035, “Next to each trucker icon may be provided a rating (e.g., via stars) of the trucker, e.g., based on past performance and current capability. In general, the size, color, animation, etc. of any icon may be modified to provide information to a user viewing the map visualization” ; See Also Fig.5, Score-Color Coding Displayed; Para 0016 and Para 0023-0024, “The size of the fare or other criteria can affect the size/color of the icon in the GUI.”; Para 0027, “In some embodiments, the user may apply filters (see 227) to obtain a view of only desirable elements within the map view. For example, the user may utilize a menu 226 to select a type of filter, and apply a value to the type of filter selected. The app may then provide a map visualization in accordance with the applied filter value.”), the graphical map view depicts a geographic area and includes display of a plurality of graphical indicators that each represent a different recommended service provider from the set of recommended service providers (Figs.1-6; Para 0017 and 0021-0027; Para 0038-0041, 0046, and 0055, GPS; Para 0073-0075, User Location Data – i.e. GPS data and Address Data), and  -2-Application No.: 16/821487Filing Date:March 17, 2020
a displayed location within the graphical map view of a first recommended service provider represents a current physical location of the first recommended service provider (See at least Para 0017, “A trucker can input various criteria, such as (i) planned route, (ii) destination, (iii) amount of time trucker can travel before trucker needs to rest, (iv) amount of capacity in truck, (v) subjective rating of customers (e.g., 3 out of 5 stars), (vi) objective ratings (e.g., timeliness), (vii) present geolocation, and the like. Geolocation can be obtained from a mobile device on which the trucker is running the software.”) within the geographic area as determined from location data received from at least one of a mobile device or GPS unit associated with the first recommended service provider (Figs.1-2I and 4a-6; Para 0039-0040; Para 0024; Para 0073-0075); 
receiving a work request for work to be performed by a selected service provider from the recommended service providers as displayed in the interactive result set (Figs.1-2I and 4a-6, Para 0024; 0039-0041; Para 0073-0075); and 
transmitting service request information to a first service provider system associated with the selected service provider, wherein the service request information includes at least a portion of customer information relating to the customer (Figs. 4a-6, Para 0024 and 0039-0041, “In response, the customer device may optionally invoke a commerce offer match rating component (see, e.g., FIG. 5) to determine which of the offers is the best match for the customer, 421. The customer device may display 422 the results of this computation to the customer 401. With reference to FIG. 4B, the customer may select one of the offers by one of the providers to accept, and may provide an indication of the selection to the customer device, 423. The customer device may store the user's selection, generate a confirmation message for the selected service provider and may optionally initiate a payment transaction if necessary to formalize the agreement between the customer and the service provider, 424. The customer device may provide a confirmation message 425 to the service provider device of the selected service provider. In response, the service provider device may initiate provider service monitoring (e.g., "hours of service" validation, as discussed above in the description with reference to FIG. 3G), or may initiate a payment transaction (e.g., if the customer device provided payment details to the service provider device). The service provider device may also provide a display confirmation to the service provider, 427.”).  
As per Claim 22, Taylor discloses wherein the set of recommended service providers is determined based at least in part on preferences relating to the customer (Para 0024-0029).
As per Claims 23 and 35, Taylor discloses wherein the determination of the set of recommended service providers is further based at least in part on a calculated distance from a project location provided by the customer to a current physical location associated with each of the set of recommended service providers within the geographic area as determined from location data received from at least one of a mobile device or GPS unit associated with each of the set of recommended service providers (See at least Para 0017, “A trucker can input various criteria, such as (i) planned route, (ii) destination, (iii) amount of time trucker can travel before trucker needs to rest, (iv) amount of capacity in truck, (v) subjective rating of customers (e.g., 3 out of 5 stars), (vi) objective ratings (e.g., timeliness), (vii) present geolocation, and the like. Geolocation can be obtained from a mobile device on which the trucker is running the software.”).  
As per Claims 24 and 36, Taylor discloses receiving an indication of payment-related data, wherein the payment- related data indicates method and form of payment for a service offered by the selected service provider; and transmitting the indication of a selection to the first service provider system associated with the selected service provider (Para 0024 and Para 0039-0040). .  
As per Claims 25 and 37, Taylor discloses generating a contract based at least in part on the search criteria, service provider information, and customer information; transmitting the contract to a customer system associated with the customer; and transmitting the contract to the first service provider system (Para 0024-0029; 0039-0041).  
As per Claim 26, Taylor discloses wherein the contract includes a plurality of contractual terms automatically selected or generated based on information associated with at least one of the customer, the selected service provider or the work request (Para 0024; 0039-0041). 
As per Claims 27 and 38, Taylor discloses receiving indication of acceptance of the contract from the customer system; and receiving indication of acceptance of the contract from the first service provider system (Para 0024; 0039-0041).    
As per Claim 28, Taylor discloses receiving indication of a change order request from the first service provider system; and transmitting the indication of the change order request to a customer system associated with the customer (Para 0024; Para 0039-0041; Para 0073-0075).
As per Claim 29, Taylor discloses receiving indication of acceptance of the change order request from the customer system; and transmitting the indication of acceptance to the first service provider system (Para 0024; Para 0039-0041; Para 0073-0075).
As per Claims 30 and 39, Taylor discloses receiving bid information from one or more service provider systems associated with one or more service providers, wherein the bid information includes a price to perform work associated with the received electronic search data, and wherein the interactive result set displayed on the user interface includes at least a portion of the bid information so that a customer can consider the bid information when making a decision on which service provider to select (Figs.1-2I and 4a-6, Para 0013-0014, 0018-0019, 0024; Para 0039-0041; Para 0073-0075). 
As per Claims 31, Taylor discloses wherein the graphical map view further includes display of a graphical indicator representing a geographic location of a home or other property at which work is to be performed in association with the work request (Abstract, “…the user interface including a map visualization comprising: a graphical element depicting a location of a service provider; graphical elements depicting locations of a plurality of potential customers for the service provider; and a graphical element depicting a fitness for the service provider conducting commerce with one of the potential customers, compared to the other potential customers.”; Para 0073-0075, User Location Data – i.e. GPS data and Address Data).   
As per Claim 32, Taylor discloses wherein the interactive result set based at least in part on the set of recommended service providers is configured to allow the customer to select one or more service providers from the interactive result set to engage with the selected one or more service providers for the desired service (Figs. 4a-6, Para 0024 and 0039-0041, “In response, the customer device may optionally invoke a commerce offer match rating component (see, e.g., FIG. 5) to determine which of the offers is the best match for the customer, 421. The customer device may display 422 the results of this computation to the customer 401. With reference to FIG. 4B, the customer may select one of the offers by one of the providers to accept, and may provide an indication of the selection to the customer device, 423.”)
As per new Claim 42, Taylor discloses wherein the matching scores are further based at least in part on the criteria set by the individual service provider for accepting work requests from customers (See at least Para 0013, “… a centralized matching system) that compares the profile characteristics 105 of the consumer 101 (e.g., consumer location, type of service requested, pricing criteria, special requirements, etc.) with those of the competing service providers 106…”; Para 0017, “A trucker can input various criteria, such as (i) planned route, (ii) destination, (iii) amount of time trucker can travel before trucker needs to rest, (iv) amount of capacity in truck, (v) subjective rating of customers (e.g., 3 out of 5 stars), (vi) objective ratings (e.g., timeliness), (vii) present geolocation, and the like. Geolocation can be obtained from a mobile device on which the trucker is running the software.”; See also Para 0034-0035).  
As per new Claim 43, Taylor discloses wherein the interactive result set is further configured to be displayed based at least in part on an estimated time of arrival corresponding to each service provider based at least in part on a predicted driving route each service provider would likely take to arrive at a project location and each service provider's schedule (See at least Para 0016, “ The criteria for setting hot to cold may include, for example: (i) the amount of compensation for moving each load, (ii) the geographic proximity of the load to the trucker, (iii) the geographic proximity of the load to the trucker's planned route,…”; Para 0017, “A trucker can input various criteria, such as (i) planned route, (ii) destination, (iii) amount of time trucker can travel before trucker needs to rest, (iv) amount of capacity in truck, (v) subjective rating of customers (e.g., 3 out of 5 stars), (vi) objective ratings (e.g., timeliness), (vii) present geolocation, and the like. Geolocation can be obtained from a mobile device on which the trucker is running the software.”; See also Abstract, “…the user interface including a map visualization comprising: a graphical element depicting a location of a service provider; graphical elements depicting locations of a plurality of potential customers for the service provider; and a graphical element depicting a fitness for the service provider conducting commerce with one of the potential customers, compared to the other potential customers.”; Para 0073-0075, User Location Data – i.e. GPS data and Address Data).   

Response to Arguments
Applicant's arguments filed on 7/26/2022, with respect to Claims 21-33, 35-39 and 42-43, have been considered but are not persuasive.  The claimed limitations are found in the prior art as stated/mapped in the rejection above.  The rejection will remain as FINAL, based on the rejection above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. The Examiner suggests the applicant review these documents before submitting any amendments.
Biebesheimer et al. (US 2002/0149614 A1) – See at least Figs. 1-5(a).
Shariff et al. (US 10915843) – See at least C38L59-C39L15.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 13, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629